Citation Nr: 1639718	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-04 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota  


THE ISSUE

Entitlement to an increased rating for tension headaches, rated 0 percent prior to April 20, 2007, rated 10 percent from April 20, 2007, to July 7, 2013, and rated 30 percent as of July 8, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from May 2002 to July 2004. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied an increased (compensable) rating for tension headaches.
 
An April 2010 rating decision increased the rating for tension headaches from 0 percent to 10 percent rating, effective from December 7, 2009.  However, as that increase did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2011, the Board, which did not have access to the RO's April 2010 decision, denied a compensable rating for tension headaches.  

The Veteran appealed the Board decision to the Court.  In May 2012, the Veteran's representative and the VA General Counsel filed a Joint Motion to Remand.  In June 2012, the Court granted the Joint Motion, and remanded the case to the Board for readjudication consistent with the Joint Motion.  

In June 2013, the Board remanded the case for further evidentiary development.

A July 2013 rating decision assigned an increased 30 percent rating, effective July 8, 2013.  However, as that increase did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

A September 2013 Board decision granted a 10 percent rating for the period "prior to December 7, 2009."  The Board denied a rating in excess of 10 percent prior to July 8, 2013, and denied a rating in excess of 30 percent as of July 8, 2013.  A September 2013 rating decision effectuated the Board decision, and assigned a 10 percent rating as of April 20, 2007.

The Veteran appealed to the Court.  In November 2014, the Court issued an Order and a Memorandum Decision that vacated the Decision portion of the Board's September 2013 decision, to the extent that it denied a rating in excess of 10 percent prior to July 8, 2013, and a rating in excess of 30 percent as of July 8, 2013.

In April 2015, the Board remanded this case.


FINDINGS OF FACT

1.  Prior to December 7, 2009, the Veteran had tension headaches which required sleep for relief which more nearly averaged one in two months over the last several months.

2.  Prior to July 7, 2013, the Veteran had tension headaches which required sleep for relief which more nearly averaged one in two months over the last several months.  

3.  As of July 7, 2013, the Veteran had tension headaches which very frequently required sleep for relief, but did not result in severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for tension headaches prior to December 7, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8199-8100 (2015).

2.  The criteria for a rating in excess of 10 percent rating for tension headaches prior to July 7, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8199-8100 (2015).

3.  The criteria for a rating in excess of 30 percent rating for tension headaches from to July 7, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8199-8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a March 2007 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480 (1992); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Livesay v. Principi, 15 Vet. App. 165 (2001); Reyes v. Brown, 7 Vet. App. 113 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Increased Rating

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The Veteran's entire history is reviewed when assigning disability ratings.  38 C.F.R. 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or staged ratings may be assigned for those different periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 8100, a 0 percent rating is assigned for less frequent attacks than for a 10 percent rating; a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and a maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

The Veteran has been variously diagnosed as having tension and migraine headaches.  She is service-connected for tension headaches.  Nonetheless, tension headaches are rated by analogy to migraine headaches.  38 C.F.R. § 4.20 (2015).

The use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991); Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for a higher rating to be assigned).  Here, each of the criteria listed in the 50 percent rating must be met in order to warrant a 50 percent rating.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

Where there is a questions as tro which of two ratings shall be assigned, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

A March 2005 rating decision granted service connection for tension headaches was and assigned a 0 percent rating, effective July 2004.  

At an April 2007 VA examination, the Veteran reported that sometimes the headaches were preceded by a throbbing sensation or some visual blurring.  Mostly the pain was bifrontal, and not more on one side than the other.  The pain was throbbing.  There were no other symptoms associated with the headache.  To get rid of the headache, the Veteran related that she tried to go to sleep and if she could and sleep for four to five hours.  After that, the pain was gone and for the most part she had been able to do that since she was no longer working.  That happened about two to three times per week on average and the headaches were not prostrating.  She worked two to three hours per day for the Youth Center on base.  She had just started this job the prior Friday so there was no way to gauge the effect the headaches would have on employment.  Her job location was only about two minutes from her house so it was very convenient.  She had been seen a couple of times for headaches, but only given Motrin.  She was fully functional in all activities of daily living and house work, but her husband helped her.  On examination, the Veteran was not in distress.  The diagnosis was migraine without aura.

In August 2007, the Veteran submitted general internet evidence regarding the nature of headaches.

In January 2009, the Veteran was seen by a private provider for a migraine headache.  She complained of having a migraine headache.  She stated that she had a history of migraines.  However, over the past two days her vision had been affected.  She indicated that she could not focus on anything and that she could only see half of her husband's face.  She was also seeing spots.  She could hardly see out of the left eye.  She took an Imitrex and it did not work very well.  The previous night, she had another migraine and her last dose of Imitrex 50 mg was taken.  She stated that the visual changes lasted about one hour.  She reported that her appetite was back.  She was feeling better overall, but the visual changes really bothered her.  She stated that she still had a little bit of dizziness with sudden movements.  However, that was better.  She had not previously had the visual changes like she had the previous couple of days.  The diagnosis was migraine headache.  The Veteran was advised that one can have visual disturbances with migraine headaches.  She was also advised to increase her Imitrex to 100 mg at the onset of a headache and was advised that she could repeat in two hours if the headache was not improved or reoccurred, but that the maximum dose was 200 mg in 24 hours.  If the visual changes persisted or worsened, she was told to see her primary care provider and possibly have a computerized tomography (CT) to rule out any abnormality.  She verbalized understanding and had no further questions at that time.

A May 2009 medical note indicated that the Veteran had migraine headaches in the past and had run out of Imitrex medication.  The Veteran reported that she had not had any migraines for a "long time," but indicated that they usually came in the summer.  She was provided a prescription for Imitrex and Treximet.

At a February 2010 VA examination, the Veteran reported that she had what she considered to be migraines one to two times each week during the summer.  She related that she really did not have any issues with headaches during the winter.  During the summer, she noticed that her migraines were aggravated with her increased allergic rhinitis symptoms.  She used Imitrex with relief.  She also took naps with some relief.  She noticed some visual changes and described seeing spots.  The migraines could last up to several hours.  They were typically located behind the eyes.  They were prostrating in nature and occurred approximately one time every one to two months at which time the pain was a 10.5/10 and lasted for up to several hours until the Imitrex had worked or until she was able to sleep.  She described having blurred vision and photophobia.  She had nausea with occasional vomiting.  There was no phonophobia.  She stated that she missed some work with her old job due to headaches, but had not missed any work in the past year due to headaches.  The Veteran was not in acute distress at the time of the examination.  Neurological examination was normal.  The diagnosis was tension headaches with the Veteran describing migraines during the summer and no headaches in the winter.  The Veteran's complete records were not available for review.

An April 2010 rating decision increased the rating for tension headaches to 10 percent effective December 7, 2009.  The effective date assigned was noted to be the date of claim for an increase.  However, there was an increased rating claim pending prior to that date.

In October 2011, the Board, which did not have access to the April 2010 RO rating decision, denied a compensable rating for tension headaches.  The Veteran appealed the Board decision to the Court.  

In a May 2012 Joint Motion, it was stated that it was agreed that the April 2007 VA examination report contained "internally inconsistent" findings.  Specifically, the Veteran's report that she required sleep to treat her headaches was felt to be inconsistent with the examiner's conclusion that her headaches were not prostrating.  In compliance with the Joint Motion, in June 2013, the Board remanded the claim.  The Board stated, "[T]here remains a question of whether the Veteran truly suffers from prostrating headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100."  The Board therefore directed that the Veteran be provided another examination to address that question.  

At a July 8, 2013, VA headaches examination, the Veteran claimed to have five to six headaches per month, lasting from 1.5 to 3 days.  The Veteran did not have characteristic prostrating attacks of migraine headache pain, but she had characteristic prostrating attacks of non-migraine headache pain, more frequently than once per month.  Her headache condition impacted her ability to work.  The report indicated that she was capable of "light physical employment; sales/teaching."  The examiner stressed, in capital letters, that the examination was very limited since there were no current treatment records, and that it was by history alone.  The examiner further noted that the Veteran had been requested to send current treatment reports to the RO, the importance of which was explained to her.  

A July 2013 rating decision continued a 10 percent rating for headaches from December 7, 2009, and increased the rating to 30 percent, effective July 8, 2013.

In September 2013, the Board assigned a 10 percent rating for the period "prior to December 7, 2009."  The Board denied a rating in excess of 10 percent prior to July 8, 2013, and denied a rating in excess of 30 percent since July 8, 2013.  A September 2013 rating decision effectuated the Board's decision, and assigned a 10 percent rating as of April 20, 2007.

The Veteran appealed to the Court.  In November 2014, the Court issued an Order and a Memorandum Decision that vacated the Decision portion of the Board's September 2013 decision, to the extent that it denied a rating in excess of 10 percent prior to July 8, 2013, and a rating in excess of 30 percent as of July 8, 2013.  A review of the Court's November 2014 decision shows that VA had conceded that the issue of a rating in excess of 10 percent prior to July 8, 2013, must be remanded because the Board had not ensured compliance with the June 2013 remand.  Specifically, the Court concluded that a remand was required because the July 2013 VA examination report did not address whether the Veteran's complaint that she needed for sleep to alleviate headaches was evidence of "prostration" under Diagnostic Code 8100.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Court similarly determined that the Board's reasons and bases were inadequate, as the Board did not discuss the Veteran's complaint that she used sleep to treat headaches, and evidence of prostrating attacks in the July 2013 VA examination, and in findings in the April 2010 and July 2013 rating decisions.   

The Court's November 2014 decision further found that the issue of a rating in excess of 30 percent as of July 8, 2013 required a remand, because "the Board failed to consider the interplay among 38 C.F.R. §§ 4.3, 4.7, and 4.21 with respect to each of the factors specified in Diagnostic Code 8100 for a 50 percent rating, including whether headaches were productive of economic inadaptability, and determine if a 50 percent evaluation was appropriate despite any perceived absence of one or more listed factors."  The Court further concluded that the Board's reasons and bases for the decision were inadequate.  The Court essentially noted that although the June 2013 VA examiner had stated that the Veteran was capable of "light physical employment," under Diagnostic Code 8100, the term "economic inadaptability" was not synonymous with an "inability to work."  Pierce v. Principi, 18 Vet. App. 440 (2004).  The Court stated that the Board had not adequately explained why the finding that the Veteran was capable of "light physical employment" meant that her headaches were not productive of severe economic adaptability.  Thus, a new examination was ordered.  In addition, the June 2013 VA examiner emphasized that the examination was very limited due to the lack of current treatment records.  Therefore, prior to arranging for the Veteran to undergo examination, the Board determined that an attempt should be made to obtain additional records.  

With regard to the issue of economic adaptability under Diagnostic Code 8100, the Board noted that there was currently no evidence of record to showing that the Veteran had lost time or wages resulting in economic inadaptability due to service-connected tension headaches.  Thus, those records, if in existence, were requested.  

As a final matter, in the September 2013 decision, the Board noted that neither the rating criteria nor the Court has defined the word "prostrating."  However, the Board listed two definitions from different dictionaries in its decision.  A review of the Court's November 2014 decision showed that they did not address the parties' contentions as to whether or not the Board had properly chosen a definition of "prostrating."  Under the circumstances, the Board found that there was no basis to find that any examination provided to the Veteran would be "inadequate" without the Board mandating a particular definition of "prostrating."  The Board indicated that the Board trusted that the correct procedures would be followed and that the correct forms would be used, and the Board need not make any further determinations as to that issue.  Examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).

When the use of medication is not a factor in the disability rating criteria under which the disability is evaluated, the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet.App. 56 (2012).  Thus, the Board will evaluate the severity of the Veteran's headaches without considering any ameliorative effects of medication.  

At a December 2015 VA examination, limited records were received for review.  It was noted that the Veteran had a diagnosis of tension headaches, but there was no record of medication or treatment for five years except for treatment from the month before, when the Veteran presented with sinus pressure and headaches for two days.  The Veteran was diagnosed and treated for acute sinusitis.  There was no mention of any migraine or tension headache.  The only diagnosis was acute sinusitis.  The Veteran gave a history of headaches that occurred 10 to 15 times per month and were more significant when it was hot outside.  The headaches were located over the frontal and bilateral and were both sharp and dull.  The headaches lasted from two hours to five hours with a pain level of 7-8/10.  The Veteran also had nausea, sensitivity to light, and sensitivity to sound.  Current treatment was Aleve.  She had only missed one day of school according the Veteran in the past year for the headaches.  They tended to occur at night at approximately 9:00 to 11:00 p.m.  When she had a headache she took the Aleve and also went to bed.  She had been in school since 2012 at a university.  The examiner opined that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain.  The examiner further opined that the Veteran's headache condition impacted her ability to work, but she could perform light physical employment such as sales/teaching.

In April 2016, a medical opinion was obtained to resolve the Joint Motion and Court questions, to include as being based on a review of the complete record.  The examiner explained that unlike classic headaches, tension headaches were not known to be "prostrating" where a person was incapacitated and unable to perform anything at all.  Further, the mere fact that one slept during the episode did not make it "prostrating."  The examiner then referred to the December 2015 examination, indicating that the Veteran was being followed in a clinic, a full-time student working towards a Master's degree, and had only missed one day of school in the past year for headaches.  She had not had a headache at school.  When she had headaches at night, usually between 9:00 and 11:00 p.m., she took an Aleve and went to bed.  She had only missed only one class this year for the headache condition.  The examiner indicated that the Veteran was only service-connected for tension headaches.  The examiner indicated that there was no evidence of any severe economic inadaptability since the Veteran had been able to be a student and had only missed one day that year for headaches.  She had been in school for years and was now working toward a Master's Degree in Psychology.  The examiner concurred with the December 2015 medical report findings.  The examiner indicated that the Veteran's headaches lasted for two to five hours and occurred five to six times per month.  However, the examiner also opined that they were not prostrating.  Her activities of daily living were not affected.  The examiner stated that there was no functional impairment when the headache was not present, when present, the Veteran needed to rest.



Prostrating Attacks

The rating criteria do not define "prostrating," nor has the Court.  Fenderson v. West, 12 Vet. App 119 (1999) (reciting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

There has been conflicting information provided by examiners as to whether the Veteran has prostrating headaches.  Some examiners drew a distinction between prostration caused by migraines which may not be caused in the same manner by tension headaches.  However, all the examiners appear to accept that the Veteran chooses to rest to alleviate the headaches or needs to rest to alleviate the headaches.  Since the headaches by the Veteran's admission occur at bedtime, she goes to sleep to relieve them and also takes either over the counter or prescribed medication.  The Board will resolve reasonable doubt in favor of the Veteran, and accepts that the necessity of sleep for relief of the headaches in this particular case may be equated by analysis to prostration.  

Prior to April 20, 2007, and from April 20, 2007, to July 7, 2013.

The Veteran's claim for increased rating for headaches was received on January 23, 2007.  The Board finds that evidence does not show that headaches increased in severity during the one year prior to the receipt of the claim for increase on January 23, 2007.  Therefore, the Board finds that a compensable rating cannot be assigned prior to January 23, 2007.  38 C.F.R. § 3.400 (2015).

A review of the evidence during this time period shows that the Veteran reported variance in the frequency of the headaches, from two to three times per week at the time of the April 2007 examination, to being completely absent except during the summer time in the subsequent reports.  In one report, the Veteran also reported that she had not had a headache in a long time.  The Board finds that on average and in resolving all reasonable doubt in favor of the Veteran, the frequency and severity of the headaches warrants a 10 percent rating due to characteristic prostrating attacks averaging one in two months over the last several months as of the date of claim.  While the frequency was not recorded until the April 2007 examination, the Board finds that frequency was shown to be present during the time the claim was pending.  However, the Board finds that a 30 percent rating is not warranted because the evidence does not show that the headaches averaged once a month over the last several months.  The only time more headaches were reported was on one examination and in close proximity to the season when the Veteran indicated that she generally had more headaches.  Apparently, the Veteran has headaches of varying frequency during the summer season, but then does not have headaches, or as frequent headaches, during the rest of the year.  Therefore, the number of headaches of several months would be an average that is less than those shown during the summer months.  

Accordingly, the Board finds that the Veteran experienced tension headaches which required sleep and although the exact time frame is not entirely specific, the Board finds that the evidence more nearly approximates the criteria for a 10 percent rating as of the date of receipt of the claim for increase on January 23, 2007.  However, the Board finds that the preponderance of the evidence is against the assignment of a higher rating prior to July 7, 2013.  A 30 percent rating is not warranted because the headaches only occurred one to two times during the summer and not throughout the year consistently, so that they met that average over several months.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

As of July 8, 2013.

The July 8, 2013, VA examination showed that the Veteran was having more frequent headaches.  The maximum 50 percent rating requires very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  The July 2013 VA examiner indicated that the Veteran was capable of "light physical employment; sales/teaching."  The subsequent December 2015 examination and April 2016 opinion further indicated that the Veteran was a student working toward a Master's Degree and had only missed one day of school according to the Veteran in the past year for the headaches.  In addition, during the entire time frame, she had been in school (since 2012) toward earning her degree at a university.  The examiner opined that the Veteran's headache condition impacted her ability to work, but she could perform light physical employment such as sales/teaching.  The April 2016 medical opinion specifically indicated that there was no evidence of any severe economic inadaptability since the Veteran had been able to be a student and had only missed one day this year for headaches.  

The Board notes that the Veteran was a student during the time period in question and the Board accepts that by analogy, maintaining a student status is similar to maintaining employment.  As previously noted, the headaches need not cause unemployability, but economic inadaptability.  Further, the economic inadaptability must be severe.  The Board finds that the Veteran's headaches did not have that effect.  By her own admission, the Veteran remained productive and missed only a single day of class.  Therefore, the Board finds that severe economic inadaptability was not demonstrated.  In the absence of severe economic inadaptability due to headaches, a higher 50 percent rating is not more nearly approximated and is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 30 percent as of July 8, 2013.  Therefore, the claim for increase must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Conclusion

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  In this case, the evidence supports a higher rating of 10 percent for service-connected tension headaches as of January 23, 2007, but not earlier.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent prior to July 8, 2013, and in excess of 30 percent as of July 8, 2013.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a higher level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  38 C.F.R. § 3.321(b)(1) (2015); Fisher v. Principi, 4 Vet. App. 57 (1993).

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

The symptoms associated with the Veteran's headache disability are not shown to cause any impairment that is not already contemplated by the relevant Diagnostic Code, and the Board finds that the rating criteria reasonably describe the disability symptomatology which VA examiners have indicated are typical of headaches and associated with the headaches in question.  There have not been any hospitalizations or marked interference with employment.  As noted, the headaches occurred on an infrequent basis prior to July 7, 2013, and from that date, and even prior to that date, the Veteran was able to maintain her status as a student, only missing one day due to headaches.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a 10 percent rating for tension headaches as of January 23, 2007, but not earlier, is granted.

Entitlement to a rating in excess of 10 percent for tension headaches prior to July 8, 2013, is denied.  

Entitlement to a rating in excess of  30 percent for tension headaches as of July 8, 2013, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


